Citation Nr: 1141805	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-34 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory condition, claimed as asthma, bronchitis, pleurisy, chronic obstructive pulmonary disease (COPD), and lung disease, (hereinafter a respiratory condition), to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a video hearing in April 2010.  This transcript has been associated with the claims file.

The case was brought before the Board in February 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing him notice on substantiating his claim and affording him a VA examination.  The Veteran was provided notice on substantiating his claim in May 2011.  The Veteran was also afforded a VA examination in May 2011 for his respiratory condition claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's current respiratory condition is not shown to be due to Agent Orange exposure, and was not caused or aggravated by any other incident of service.


CONCLUSION OF LAW

The Veteran's respiratory condition is not due to, or the result of, Agent Orange exposure and was not proximately caused or aggravated by any other incident of service.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.380 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The notice requirements were met in this case by a letter sent to the Veteran in April 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in May 2011 for his respiratory condition claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id.

The Board notes that there was a recent regulatory change with regard to presumptive diseases for certain Vietnam veterans.  Specifically, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  

Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.  Seasonal and other acute allergic manifestations subsiding in the absence of or removal of the allergen are generally regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be made on the whole evidentiary showing.  Id.

Presumption of Herbicide Exposure Analysis

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Service connection is warranted if it is determined that the Veteran was exposed to herbicides during his period of active service.  A Veteran who, during active service, served in the Republic of Vietnam during the period January 9, 1962, and ending May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2011).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

An October 2006 response from the Joint Services Records and Research Center (JSRRC) stated that the Veteran was in Vietnam from December 4, 1971 to June 25, 1972.  As such, the Veteran is therefore presumed to have been exposed to herbicide agents.  Respiratory cancer is on the list of diseases associated with herbicide agents.  See 38 C.F.R. § 3.309(e).  However, there is no evidence the Veteran has been diagnosed with a respiratory cancer.  The post-service treatment record provides diagnoses of allergic rhinitis, acute bronchitis, and pleurisy, among other things.  See e.g., November 1991 private treatment record and April 2011 VA treatment record.  Service connection for any respiratory condition (other than respiratory cancer) on the basis of presumptive exposure to herbicide agents, including Agent Orange, is not warranted.  

As such, the presumption does not apply here.  See 38 C.F.R. § 3.309(e).  Service connection on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.

While service connection may not be granted on a presumptive basis for his respiratory disabilities, the Veteran is not precluded from establishing service connection with evidence that such was incurred during service, or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for a respiratory condition must be denied.

Pre-Existing Disability Analysis

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

With regard to a pre-existing disability, the Board notes that the Veteran indicated a history of hay fever on his June 1971 entrance medical examination.  The Board observes that the Veteran was given a chest x-ray at his entrance examination as well.  This x-ray came back normal, with no defects.  The Board also notes that at the April 2010 Board hearing the Veteran appears to state that he suffered from asthma prior to service, but on his Report of Medical History, he listed it as hay fever.  At the Board hearing, the Veteran also indicated that he had been put on medication for flare-ups of a respiratory condition prior to service.  

The Board acknowledges that the Veteran entered service and checked the box that he had a history of hay fever.  However, this notation of a prior medical history does not equate to a notation of disability on entrance.  On physical examination, his head, face, neck, nose, lungs, chest, and sinuses were normal.  The Court held that the regulation provides expressly that the term 'noted' denotes only such conditions as are recorded in examination reports, and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  

The Board will still consider the Veteran's claim on a direct basis as well to determine if service connection is warranted.  

Direct Service Connection Analysis

To prevail on the issue of service connection, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, the Veteran has been diagnosed with a variety of respiratory ailments.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Veteran contends that his respiratory condition was caused by his time in-service.  Specifically he references 2 different occasions during which he had an asthma attack and had to seek medical attention, but also at the April 2010 hearing he indicated that he was frequently sick with respiratory problems.  See January 2007 statement.

At the Veteran's June 1971 entrance examination the examiner reported no defects for the Veteran's lungs, chest, or sinuses.  On his Report of Medical History the Veteran reported that pre-service he suffered from hay fever.  The Veteran was given a chest x-ray and a June 1971 record indicates that the Veteran's chest x-ray was normal and no defects were noted.

The Veteran's service treatment records indicate he was seen on multiple occasions with complaints of nasal and chest congestion and wheezing.  See e.g., November 1972 and January 1973 service treatment records.  In a July 1971 service treatment record the Veteran indicated he had a history of a collapsed left lung and/or pneumonia.  A January 1972 service treatment record stated the Veteran had a plant or other allergy, which was confirmed by the platoon medic, and the Veteran was given medication.  In a follow up record of February 1972 the physician noted the Veteran had a long history of allergic rhinitis and asthma and the Veteran was scheduled for an allergy panel.  It is unclear as to whether he underwent the panel. The Veteran was also given a chest x-ray in February 1973 to rule out pneumonia.  The results from the x-ray showed no active disease, but a small granuloma was noted.

The Board observes the Veteran was seen on multiple occasions throughout service, with various respiratory complaints.  The only diagnosis provided was that the Veteran suffered from a plant allergy.  See e.g., January 1972 service treatment record.  At the Veteran's May 1973 separation examination the examiner found no defects of the Veteran's lungs, chest, or sinuses and he was qualified for separation.

The Veteran testified in April 2010 that he was put on a temporary profile for his respiratory condition; however, this allegation is not corroborated by the record.  Rather, the only temporary profiles in his service treatment records relate to pseudo folliculitis barbae, a skin condition.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service reference to a respiratory condition was in a private treatment record which diagnosed the Veteran with acute bronchitis and pleurisy in November 1991, almost 20 years after separation from service.  The Board may, and will, consider in its assessment of entitlement to service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, in a November 1991 private treatment record the Veteran complained of a dry cough with pain in his left posterior back.  He reported that he had suffered from pleurisy a year earlier and this pain felt the same.  He also reported he smoked approximately 1 1/2 packs of cigarettes a day.  The examiner diagnosed him with acute bronchitis and pleurisy, prescribed medication, and advised him to decrease his smoking.  See also July 1999 private treatment record diagnosing acute bronchospasm secondary to asthma.  A follow up private treatment record in February 1992 reviewed films of the chest and abdomen and found no acute chest abnormalities.  There is no indication in this record that the Veteran related his respiratory problems to service, or that the physicians determined that his condition was related to service.

In a June 1993 private treatment record the Veteran complained of a cough and he was diagnosed with respiratory allergies.  A May 1999 chest x-ray of the Veteran noted calcified granulomas, but there was no active disease diagnosed.  

In April 2002 the Veteran reported that his asthma was worsening.  In November 2002 a private treatment record found his asthma was stable with no medications.  There is no opinion linking any  respiratory condition to active duty, nor did the Veteran complain that he had suffered from respiratory conditions which began in-service.

In June 2009 a VA treatment record noted the Veteran was seen for an evaluation of asthma and allergies.  He reported he was diagnosed with asthma in the 1970s or 1980s.  The physician performed a thorough evaluation and opined that the Veteran suffered from chronic rhinitis as well as obstructive lung disease with pre-existing asthma.  In September 2009 the Veteran was seen for a follow up appointment and it was noted he was not smoking currently and he felt his symptoms had improved.  

At his April 2010 Board hearing the Veteran testified that he suffered from asthma prior to entering service.  The Veteran also testified that he suffered from bronchitis multiple times in-service and was put on a temporary profile.  He testified that because he was coughing and wheezing in the fields of Vietnam he was told by his superior to get out of the field.  He further testified his in-service duties included creating a kill zone where all vegetation was removed.  He testified this activity and others caused wheezing, coughing, and spitting up mucus.  He also testified that he had a pattern of getting sick following separation from service and he would have chest infections, tenderness in the nose, draining, and puffy eyes.

The Veteran was afforded a VA examination in May 2011 for his respiratory condition.  The Veteran reported that he had suffered from asthma and shortness of breath, but he could not state when it began.  He told the examiner he was diagnosed with hay fever and was put on Benadryl when he was a child.  He described in-service incidents of wheezing and shortness of breath, which would worsen when he was around people smoking or wearing perfume.  He reported that once he had to be medically taken out by helicopter because of his respiratory condition.  The Veteran also reported bouts of bronchitis in-service which were treated with antibiotics and that following service he suffered from bronchitis 2-3 times a year.  

The Veteran told the examiner he suffered from a cough, and the examiner related it to an ACE inhibitor which the Veteran used for his hypertension because this was a common side effect.  The examiner also opined the Veteran's shortness of breath was more likely secondary to his obesity and deconditioned status than his respiratory condition.  The Veteran also reported asthma attacks, but could not estimate the frequency of these attacks.  

The examiner reviewed the Veteran's service and post-treatment records and found no tenderness of the chest to palpation and no respiratory symptoms; the chest was also clear to percussion.  The examiner's opinion was that the Veteran had childhood allergies and hay fever that had undergone the natural progression of the disease into asthma.  The examiner also opined the Veteran's COPD was secondary to his tobacco and cannabis use.  

The examiner noted the service treatment records did not verify that the Veteran underwent multiple rounds of antibiotics to treat bronchitis while in-service.  Ultimately the examiner determined it was less likely than not that the Veteran's respiratory condition was related to service.  She also determined it was less likely than not his condition was related to Agent Orange exposure.  Finally, she opined the Veteran's respiratory condition existed prior to service, and followed the natural progression of the disease throughout his life.  The condition was not aggravated by service. It was noted that signs and symptoms in service were considered and usually resolved with removal of allergen triggers such as seasonal pollens. She also opined that the Veteran's asthma had been exacerbated by his lifelong history of smoking.  The examiner indicated that she had consulted with the head of the Allergy Clinic and thoroughly discussed the Veteran's medical history before arriving at her conclusions. It was noted that the head of the Allergy clinic had seen the Veteran as a patient and was very familiar with his case and had also reviewed his electronic records. 

After reviewing the claims file, the Board finds there is no persuasive evidence which indicates the Veteran's respiratory condition is due to active duty military service.  

The Board also observes that although the Veteran was diagnosed with a plant allergy in a January 1972 treatment record, there is no follow up or further diagnosis of allergies in the record.  Again, on his separation examination there were no noted defects of the Veteran's neck, sinuses, chest, or lungs.  What was noted as a plant allergy appears to have subsided when the allergen was removed based on the lack of further complaints in-service.  As such, this is classified as an acute disease, healing without residuals, and there is no indication service connection is warranted under 38 C.F.R. § 3.380 for an allergic condition.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of probative medical evidence linking the Veteran's respiratory condition to service, as well as evidence showing no treatment for it until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, the Board finds that there is no persuasive evidence of a respiratory condition that manifested during active service and continued thereafter.  Furthermore, a medical examiner has opined his respiratory condition is not related to service.  

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a respiratory condition must be denied on both a direct and presumptive basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory condition is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


